Filed 6/30/98 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA





1998 ND 125



Krista Barth,           	               Plaintiff and Appellee



       v.                                                        



Shawn Barth, 	                  Defendant and Appellant



-------



Bonnie and Clinton Traxel,

Paternal Grandmother and 

Step-Paternal Grandfather,	Appellants





Civil No. 980016





Appeal from the District Court for Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.

AFFIRMED.

Per Curiam.

Rauleigh D. Robinson, 1003 East Interstate Avenue, Suite 6, Bismarck, N.D. 58501-0500, for defendant and appellants.

Theresa L. Zimmerman of American Legal Services, 418 E. Rosser Avenue, #110, Bismarck, N.D. 58501, for plaintiff and appellee. 

Barth v. Barth



Civil No. 980016



Per Curiam.

[¶1]	Shawn Barth, the non-custodial parent, and Bonnie and Clinton Traxel, paternal grandmother and step-paternal grandfather appeal from the Second Amended Judgment granting the Traxels supervised visitation with their grandchildren.

[¶2]	We affirm the trial court's judgment under Rule 35.1(a)(2), N.D.R.App.P.  
See
 
Peterson v. Peterson
, 1997 ND 14, 559 N.W.2d 826.

[¶3]	Gerald W. VandeWalle, C.J.

William A. Neumann

Dale V. Sandstrom

Herbert L. Meschke

Mary Muehlen Maring